SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrant / X / Filed by a party other than the Registrant / / Check the appropriate box : / / Preliminary Proxy Statement / / Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e) (2)) / / Definitive Proxy Statement / X / Definitive Additional Materials / / Soliciting Material Pursuant to Sec. 240.14a-11(c) or Sec. 240.14a-12 PUTNAM MUNICIPAL OPPORTUNITIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): / X / No fee required // Fee computed on table below per Exchange Act Rule 14a 6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: / / Fee paid previously with preliminary materials. / / Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: William T. Connolly, Jr., CFA Head of Global Distribution One Post Office Square Putnam Investments Boston, MA 02109 President Putnam Retail Management, LP May 2011 Dear Investment Colleague: I am writing out of concern for your clients who are shareholders of Putnam Municipal Opportunities Trust (PMO). As you may know, Karpus Management, Inc. (Karpus), a dissident institutional investor who specializes in closed-end fund arbitrage, is once again engaging in a proxy contest to seek to obtain control of PMO, this time in connection with PMOs annual shareholder meeting scheduled for May 25, 2011. As a brief update, in March PMO shareholders received a proxy statement from the Trustees of the Putnam Funds asking them to vote FOR the current Trustees and to vote AGAINST two proposals submitted by Karpus. Karpus proposes (i) that shareholders terminate PMOs management contract with Putnam Investments and (ii) that the Trustees consider taking all steps to cause PMO to redeem all preferred shares at par and to utilize alternate sources of leverage. Subsequently, your clients may have received a proxy statement directly from Karpus asking them to elect a dissident slate of Trustee-nominees and to vote in favor of Karpuss proposals. I believe you should encourage your clients to vote to re-elect the current Trustees and to vote against Karpuss proposals. Let me share a few observations based on my years of working with the Board of Trustees of the Putnam Funds: 
